EXHIBIT 10.14

SUMMARY OF BOARD COMPENSATION

Non-employee directors of the “Company receive compensation for their services
to the Board of Directors and related committees as follows:

 

Amount     

Description

  $100,000       Annual retainer to Chairman, disbursed in five equal payments
for each regularly scheduled Board meeting.   30,000       Annual Board retainer
other than to Chairman, disbursed in five equal payments for each regularly
scheduled Board meeting.   10,000       Additional annual retainer to audit
committee chairman, disbursed in same manner as Board member annual retainer.  
5,000       Additional annual retainer to committee chairman other than audit
committee chairman, disbursed in same manner as Board member annual retainer.  
3,000       Fee for each Board meeting attended in person.   1,250       Fee for
each Board meeting attended telephonically and for each committee meeting
attended in person or telephonically.

All directors are reimbursed for expenses incurred in attending meetings of the
Board of Directors.1 Gary H. Schoenfeld, who is the President and Chief
Executive Officer and a director of the Company, and Josh Olshansky, T. Neale
Attenborough and Panayotis Constantinou, who are directors, are not paid any
fees or additional remuneration for his services as a member of the Board of
Directors.

Each non-employee director continuing in service after the annual meeting of
shareholder receives an automatic annual award of $85,000 to be delivered solely
in the form of Restricted Stock Units (“RSUs”), or in a combination of RSUs and
cash under the circumstances described below. Each RSU is granted under the
Company’s 2005 Performance Incentive Plan and represents the right to receive
one share of Company common stock following the date the director ceases to be a
member of the Board of Directors. The number of RSUs subject to a continuing
non-employee director’s annual award will be determined by dividing the sum of
$85,000 by the closing price of a share the Company’s common stock on the date
of grant of the award, which is expected to be on or about the date of the
annual meeting of shareholders. In no event, however, will any non-employee
director’s RSU award cover more than 25,000 units in any single fiscal year. To
the extent that the number of units subject to a director’s annual RSU award
would otherwise exceed 25,000 units under the above formula, the Company will
supplement the RSU award with a cash payment to the director in the amount
necessary to achieve the $85,000 value target. Consistent with the timing for
payment of the RSUs, payment of any supplemental cash award will be deferred
until after the date the director ceases to be a member of the Board of
Directors. The RSUs and, if applicable, the right to receive any supplemental
cash award, vest on the first anniversary of the grant date (or if earlier, the
date of the regularly scheduled annual meeting of shareholders that occurs in
the year in which such vesting date would otherwise fall). The RSUs and, if
applicable, the right to receive any supplemental cash award, vest on an
accelerated basis in connection with a change in control of the Company, unless
otherwise provided by the Board of Directors in circumstances where the Board
has made a provision for the assumption or other continuation of the awards. In
addition, if a non-employee director’s service terminates by reason of the
director’s death, disability or voluntary retirement, any unvested RSUs (and any
supplemental cash awards) will then vest on a pro rata basis, proportionate to
the part of the year during which the non-employee director served, with the
remainder of the RSUs (and any supplemental cash awards) to be forfeited unless
otherwise determined by the Board of Directors.

 

 

1 To the extent any expense reimbursements provided for in this Summary of Board
Compensation are taxable to a director and provide for a deferral of
compensation within the meaning of Section 409A of the Internal Revenue Code,
the director shall complete all steps required for reimbursement so as to
facilitate payment, and any such reimbursements shall be paid to the director on
or before December 31 of the calendar year following the calendar year in which
the expense was incurred. Such reimbursements shall not be subject to
liquidation or exchange for other benefits, and the expenses eligible for
reimbursement in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year.